Welcome
I am delighted to welcome Alexander Milinkevich and Alexander Kozulin to the distinguished visitors' gallery today. Our two visitors are prominent leaders in the democratic opposition movement in Belarus. During the presidential elections in 2006 they bravely challenged the undemocratic government of the time, repeatedly showing great courage, and were greatly hindered in their untiring efforts to bring freedom and democracy. It is a great honour for us that Mr Milinkevich, the leader of the freedom movement and winner of the Sakharov Prize for Freedom of Thought in 2006, and Mr Kozulin, a former political prisoner and the honorary chairman of Hramada, the Belarusian Social Democratic Party, are present for today's debate here in Parliament on the situation in Belarus.
(Applause)